Note by DeNt, PRESIDENT,

(concurring) :

In addition to those pointed out by Judge MoWhoRTER, I desire .to call attention to' a further vital distinction between the lease in Steelsmith v. Gartlan and the lease in the present case. In the former there was express covenants as to the extent of the explorations to be made by the lessee and these necessarily exclude all implied covenants. In short it was provided that if the first well drilled produced twenty barrels per day for thirty days further wells were to be drilled. The converse of the proposition is thus established that if the first welt did not produce twenty barrels per day no further explorations *207wore to be made, but the lease was at an end unless enlarged by consent and agreement of parties.
In the present lease there is no express covenants as to further operations but they arc left to be implied by law which simply requires due diligence under the facts and circumstances.
In the former ease the drilling of a dry hole satisfied the terms of the lease and produced death. In the latter the drilling of a dry hole nullified the forfeiture clause of the lease and extended its life, subject to such covenants as to further explorations as the law might imply.
These propositions are made so plain in the opinion in Steelsmith v. Gartlan that it is hard to understand why they should be so misunderstood.